Citation Nr: 0705446	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served with the U.S. Armed Forces, Far East 
(USAFFE) as a member of the Philippine Commonwealth Army from 
December 24, 1941 to May 23, 1942.  During this period, he 
was a prisoner of war for three days from May 21 to May 23, 
1942.  He had recognized guerrilla service during the time 
from November 17, 1942 to December 29, 1944 with additional 
service as a member of the Philippine Commonwealth Army from 
July 1, 1945, to June 30, 1946.  The veteran died in April 
1992.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In her substantive appeal, filed in December 2004, the 
appellant originally requested a hearing before a Veterans 
Law Judge appearing locally.  In February 2005, she informed 
the RO that she would accept a video-teleconference hearing.  
In September 2005, the appellant appeared to withdraw her 
request for a hearing in a conversation with the Decision 
Review Officer.  However, she did not withdraw her request 
for a hearing in writing.

Accordingly, the Board sent a letter in December 2006 asking 
the appellant to clarify her wishes with regard to a hearing.  
In a January 2007 letter, she stated she no longer wished to 
appear before a Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran died in April 1992 of septicemia.

2.  There is no medical evidence etiologically linking the 
veteran's cause of death to his active service.

3.  The veteran did not have a claim for VA benefits pending 
at the time of his death.

4.  The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

5.  The appellant filed a claim for VA benefits in January 
2004, more than one year following the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Basic eligibility for VA nonservice connected death 
benefits is not established. 38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1, 3.40, 3.41, 3.203 (2006).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits were not met.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2004 and April 2004.  The notices informed 
the appellant of the type of evidence needed to substantiate 
the claim of service connection for the cause of the 
veteran's death, namely, evidence that the veteran died of a 
service-related injury or disease; and the evidence needed to 
substantiate claim under 38 U.S.C.A. § 1318, that is, 
evidence; that the veteran had a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.  The appellant was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  She was notified that 
the AOJ had encountered difficulty in obtaining treatment 
records by one of the physicians she had identified who 
treated the veteran prior to his death.  She was asked to 
submit evidence, which would include that in her possession, 
in support of her claim.  The notice included the general 
effective date provision for service connection for the cause 
of death, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on four of the five 
elements of a service connection claim).

As for the remaining element under Dingess, the VCAA notice 
did not include the amount of disability compensation should 
the benefit sought be awarded, but since the Board is denying 
the claim, any question as to the amount of compensation is 
rendered moot and any defect with respect to the notice 
required under Dingess, supra, has not prejudiced the 
appellant's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Concerning the claims for accrued benefits, as will be 
explained fully, below, in the present case there is legal 
basis upon which this benefit may be awarded and the 
appellant's claim must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the appellant supplied 
private medical records from the health care providers who 
treated the veteran prior to his death.  She did not notify 
the AOJ of any other treatment records.  As the appellant has 
not provided notice of any additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been met.

The Board has considered the possibility of obtaining a 
medical opinion that specifically addresses the issue of 
whether the cause of the veteran's death was in any way 
related to his military service.  See 38 U.S.C.A. § 5103A(d), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, in the circumstances of this 
case, there is no duty on the part of VA to obtain an 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to 
submit competent medical evidence suggestive of a linkage 
between active service and the claimed disability (in this 
case, the veteran's death).  The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the veteran's death is related to his military 
service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the veteran died on April 
[redacted], 1992.  The cause of death was listed as septicemia.  No 
other significant conditions contributing to death were 
listed.  In March 2003, a statement was provided by the 
veteran's attending physician noting that he had been treated 
prior to his death for a diagnosis of pneumonia in both lower 
lung fields, moderate.  The physician further noted he had 
treated the veteran several times since the middle 1980s for 
respiratory tract infections.  Treatment records of another 
private health care provider show treatment for body malaise, 
fever, respiratory complaints including acute bronchitis, 
chest pain with dyspnea, and epigastric pain from 1989 
through 1991.  

At the time of the veteran's death, he had no service-
connected disabilities.  Rather, a July 1959 rating decision 
denied service connection for malaria and beriberi.  The 
veteran did not appeal this decision.

Notwithstanding, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303; and the veteran's service personnel records 
reflect that he was a prisoner of war.  For a veteran who is 
a former prisoner of war, certain diseases may be 
presumptively service-connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active service, even where the disability was 
not shown during service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, septicemia is not listed among these 
diseases, and the medical evidence does not show that he was 
diagnosed or treated for any of the other presumptive 
conditions.  See 38 C.F.R. § 3.309(c).

In the present case, service medical records show treatment 
for malaria during active service.  The veteran's report of 
medical examination at discharge from active service reflects 
no significant disease, wounds or injuries treated during 
service.  There are no diagnoses, findings, or other 
abnormalities of the blood noted.  Chest X-ray was noted to 
show a flocculent opacity of the right apex.  The examiner 
noted an impression of pulmonary tuberculosis, minimal, 
fibroid, right.  The veteran was found physically fit for 
discharge but unfit for reenlistment.  

The medical evidence of record does not offer any evidence or 
opinions demonstrating that septicemia was present from the 
veteran's discharge from active service to his death, or that 
it is related to any incident of service, to include the 
findings of malaria or pulmonary tuberculosis.  Rather, the 
first medical evidence of record showing a diagnosis of 
septicemia is the death certificate, dated in 1992-more than 
46 years following his discharge from active service.   Such 
a period of time without treatment between service and the 
date of death is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board notes that medical records show that the veteran 
underwent treatment for respiratory conditions, including 
bronchitis and pneumonia prior to his death.  As noted, the 
records do not demonstrate that the veteran was treated for 
or diagnosed with tuberculosis at any time since service.  
But even assuming, without finding, that the respiratory 
disorder may have played a role in the veteran's death, there 
is no medical evidence present that could establish the 
presence of a respiratory or lung condition that had been 
manifested from the time of his discharge from active service 
to the time of his death in 1992, or demonstrating an 
etiological link between the treated respiratory conditions 
and the abnormal chest X-ray findings during active service.  
The earliest medical evidence of treatment for a respiratory 
condition is dated in 1989-43 years after his discharge from 
active service.  Again, the period of time without treatment 
weighs heavily against the claim.  See, Maxson, supra.

There is no other medical evidence of record including 
treatment records, findings, or opinions, which establish 
that that the condition causing the veteran's death, 
septicemia, is etiologically linked to his active service.

Absent medical evidence establishing that the condition that 
caused the veteran's death are etiologically related to his 
active service the evidence cannot support a grant of service 
connection for the cause of the veteran's death.  Where as 
here, the determinative issue involves a question of medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the cause of death and a 
service-connected disability is required to support the 
claim.  The appellant as a layperson is not competent to 
offer an opinion on medical causation or a medical diagnosis.  
To the extent that the appellant associates the cause of the 
veteran's death to his active service, her statements do not 
constitute the required medical evidence to support the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Nonservice Connected Death Pension Benefits

The appellant also seeks entitlement to nonservice connected 
death pension based on the service of her husband, who died 
in April 1992.  The veteran has recognized service with the 
USAFFE as a member of the Philippine Army between December 
1941 and June 1946, including recognized guerrilla service.

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1521, 1541 (West 2002 & Supp. 
2005).  Death pension may be paid to a surviving spouse who 
was married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3 prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.54(a) (2006).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.1, 3.6 (2005).  In addition, laws and regulations 
provide that certain individuals and groups are considered to 
have performed active military, naval, or air service for 
purposes of VA benefits.  38 C.F.R. § 3.7 (2006).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 
(2006).  Service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Act of October 6, 1945), 
is included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA non- service-connected death pension benefits.  38 
C.F.R. § 3.40(b)-(d).

The Board observes that the service of the appellant's spouse 
does not legally qualify the appellant for entitlement to VA 
death pension benefits.  The VA is bound by the service 
department's certification as to the veteran's military 
service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
As noted above, the available service personnel records 
indicate that the veteran's service was as a member of the 
Philippine Commonwealth Army, and included status as a 
prisoner of war from May 21-23, 1942, and of recognized 
guerilla service.  Service in the USAFFE as a member of the 
Philippine Army is recognized from December 24, 1941 to June 
30, 1946.  Recognized guerrilla service is from November 17, 
1942 to December 29, 1944.  However, such service is not 
deemed to be active military service for pension benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
regrettably, the Board is precluded from finding that the 
appellant is eligible for the requested benefit based on the 
veteran's service.  While the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis, supra.  In addition, where 
the law, not the evidence, is dispositive, VCAA is not 
applicable.  Mason, supra.  However, as discussed above, if 
the VCAA were applicable, VA has effectively complied with 
all of its requirements.

The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits for his surviving spouse. Accordingly, 
the Board finds that entitlement to VA nonservice-connected 
death pension benefits is denied.

Accrued benefits

Under 38 U.S.C.A. § 5121(a) (West 2002), except as provided 
in sections 3329 and 3330 of title 31, periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by the [VA] Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to certain listed individuals, 
such as the veteran's spouse, in this case.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  If a claimant's application is incomplete at the 
time it is originally submitted, the Secretary shall notify 
the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid.  See 38 U.S.C.A. § 5121.

At the time of the veteran's death in April 1992, service 
connection was not established for any disability and while 
the veteran had filed a claim for VA benefits, his claim had 
been denied by a rating decision in July 1959 and the veteran 
had not appealed the denial.  In January 2004, nearly 12 
years after the veteran's death, the appellant filed a claim 
with VA seeking accrued benefits.  The claims file is absent 
any evidence that the decedent had a claim pending for any VA 
benefit at the time of his death, and, since the appellant 
did not file her application for accrued benefits within one 
year after the date of his death, she is not legally entitled 
to this benefit.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason, and Sabonis, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.




____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


